Order
PER CURIAM:
The Missouri Department of Labor and Industrial Relations appeals from the judgment of the Circuit Court of Cole County, Missouri, in favor of Matt-Ryan Properties, L.L.C., and against the Department on judicial review of the Department’s administrative decision that Matt-Ryan Properties violated the Missouri Child Labor Law. Because a published opinion would have no precedential value, *269a memorandum of law has been provided to the parties. The judgment is affirmed. Rule 84.16(b).